Case 19-00730-5-JNC        Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57             Page 1 of 10




                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                 GREENVILLE DIVISION

 In Re:
                                                             Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, LLC,
 d/b/a Washington County Hospital,                                   Chapter 11

                Debtor.


   DEBTOR'S APPLICATION TO EMPLOY SPILMAN THOMAS & BATTLE, PLLC
              AS BANKRUPTCY COUNSEL FOR THE DEBTOR

          The Debtor in this Chapter 11 bankruptcy case hereby makes this application (the

 "Application") pursuant to § 327(a) of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et

 seq. (the "Bankruptcy Code"), Rule 2014 of the Federal Rules of Bankruptcy Procedure (the

 "Bankruptcy Rule"), and the Local Bankruptcy Rules for the Eastern District of North Carolina

 (the "Local Rules"), for entry of an order substantially in the form attached hereto authorizing

 and approving the retention and employment of the law firm of Spilman Thomas & Battle, PLLC

 as bankruptcy attorneys for the Debtor in this bankruptcy case. In support of the Application, the

 Debtor states the following:

                                     Jurisdiction and Venue

          1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334.

          2.    The statutory predicates for this Application are sections 327 and 328 of the

 Bankruptcy Code.

          3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 19-00730-5-JNC        Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57               Page 2 of 10




                                            Background

        4.       On February 19, 2019 (the “Petition Date”), Washington County, North Carolina,

 Medline Industries, Inc., and Dr. Robert Venable (the "Petitioning Creditors") filed an

 involuntary petition for relief under Chapter 7 of the Bankruptcy Code against the Debtor in the

 United States Bankruptcy Court for the Eastern District of North Carolina.

        5.       On March 14, 2019, the Debtor filed an Emergency Motion for Entry of Order for

 Relief and to Convert Involuntary Chapter 7 Case to Chapter Case and Consent to Appointment

 of a Chapter 11 Trustee [Dkt. No. 27].

        6.       On March 15, 2019, the Court entered an Order for Relief in Debtor's Chapter 7

 case and simultaneously converted Debtor's case from one under Chapter 7 to one under Chapter

 11 of the Bankruptcy Code.[Dkt. No. 28].

        7.       CAH Acquisition Company #1, LLC d/b/a Washington County Hospital

 (“Washington”) owns and operates a critical access hospital in Plymouth, North Carolina (the

 "Hospital").

        8.       As of the date of this Application, the Firm has filed in this Court a total of seven

 (7) Chapter 11 cases on behalf of affiliated hospital entities with the same ownership as the

 Debtor (collectively, the "Hospital Cases"), as follows:

                a.      CAH Acquisition Company #2, LLC (Oswego Community Hospital) -

                 Case no. 19-01230-5-JNC - Petition date - March 17, 2019.

                b.      CAH Acquisition Company #3, LLC (Horton Community Hospital) - Case

                 no. 19-01180-5-JNC - Petition date - March 14, 2019.

                c.      CAH Acquisition Company # 4, LLC (Drumright Regional Hospital) -

                 Case no. 19-01228-5-JNC - Petition date - March 17, 2019.



                                                   2
Case 19-00730-5-JNC          Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57            Page 3 of 10




               d.       CAH Acquisition Company 6, LLC (I-70 Community Hospital) - Case no.

                19-01300-5-JNC - Petition date - March 21, 2019.

               e.       CAH Acquisition Company 7, LLC (Prague Community Hospital) - Case

                no. 19-01298-5-JNC - Petition date - March 21, 2019.

               f.       CAH Acquisition Company 12, LLC (Fairfax Community Hospital) -

                Case no. 19-01229-5-JNC - Petition date - March 17, 2019.

               g.       CAH Acquisition Company 16, LLC (Haskell County Community

                Hospital) - Case no. 19-01227-5-JNC - Petition date - March 17, 2019.

                                          Relief Requested

    9.    By this Application, the Debtor seeks entry of an order pursuant to §§ 327(a) and

 328(a) of the Bankruptcy Code and Rule 2014(a) of the Bankruptcy Rules authorizing the Debtor

 to retain Spilman Thomas & Battle, PLLC (the "Firm") as its bankruptcy counsel with respect to

 the filing and conduct of this bankruptcy case, nunc pro tunc to March 14, 2019. As set forth

 below, the Firm is particularly well qualified to provide the type of representation required by the

 Debtor, and the Debtor believes that it would be best served by engaging the Firm as counsel.

                                     The Firm's Qualifications

    10.    The Debtor has made careful and diligent inquiry and has selected the Firm for

 representation in this case for the following reasons:

                a.      Rayford K. Adams III and other attorneys at the Firm are admitted to

                practice before this Court, and additional attorneys at the Firm may seek to be

                admitted pro hac vice to this Court for the purpose of representing the Debtor in

                this case;




                                                  3
Case 19-00730-5-JNC         Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57               Page 4 of 10




                 b.      The Firm's attorneys have considerable experience and knowledge in the

                 field of debtors' and creditors' rights and business reorganizations under the

                 Bankruptcy Code, including significant health care-related experience, and the

                 Debtor believes they are well qualified to represent it in this case in an efficient

                 and timely manner; and

                 c.      The Firm is very familiar with the Debtor's history, its business, assets,

                 and liabilities, and with the ongoing matters in which the Debtor is involved. The

                 Debtor believes that the Firm is both well qualified and uniquely able to represent

                 it in this bankruptcy case in an efficient and timely manner. It would also be an

                 undue burden on the Debtor to have to engage new counsel to gain knowledge of

                 the Debtor's business and financial affairs that the Firm already possesses. The

                 employment of the Firm is appropriate and necessary to enable the Debtor to

                 execute faithfully its duties as Debtor and debtor-in-possession.

                 d.      The Firm has sought authority to represent the Debtors in each of the

                 Hospital Cases.

                                       Services To Be Provided

    11.       The professional services for which the Debtor proposes to employ the Firm are

 necessary to enable the Debtor to execute its duties as Debtor. Subject to further order of this

 Court, the legal services to be rendered by the Firm may include, but shall not be limited to, the

 following:

              a. Advising the Debtor as to its rights, duties, and powers as debtor in this case;

              b. Advising the Debtor regarding matters of bankruptcy law;




                                                   4
Case 19-00730-5-JNC       Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57          Page 5 of 10




          c. Assisting the Debtor in the preparation and filing of all necessary schedules,

             statement of financial affairs, reports, motions, responses, or other filings or

             pleadings;

          d. Representing the Debtor at all meetings, hearings, or other events that come

             before the Court or occur in the Debtor's case;

          e. Representing the Debtor in any matter involving contests with secured or

             unsecured creditors, including the claims reconciliation process;

          f. Consulting with the Debtor concerning the administration of the Debtor's case;

          g. Consulting with, and working closely with, the trustee in this case to efficiently

             share duties in the administration of the Debtor's Chapter 11 case, as agreed with

             the trustee and approved by the Court;

          h. Advising, assisting, and representing the Debtor concerning the formulation of,

             preparation of, and confirmation of any proposed plan, and solicitation of any

             acceptances or responding to objections to such plan;

          i. Advising the Debtor concerning, and assisting in the negotiation and

             documentation of, financing agreements, debt restructurings, cash collateral

             arrangements, and related transactions;

          j. Providing assistance, advice, and representation concerning any possible sale of

             the Debtor's assets;

          k. Reviewing the nature and validity of liens asserted against the property of the

             Debtor and advising the Debtor concerning the enforceability of such lien;




                                              5
Case 19-00730-5-JNC     Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57              Page 6 of 10




          l. Providing assistance, advice, and representation concerning any further

             investigation of the assets, liabilities, and financial condition of the Debtor that

             may be required under local, state, or federal law;

          m. Prosecuting or defending litigation matters and such other matters that might arise

             during the bankruptcy case;

          n. Providing counsel and representation with respect to assumption or rejection of

             executory contracts and leases, sales of assets, and other bankruptcy-related

             matters arising in the bankruptcy case;

          o. Representing the Debtor in all matters related to its labor contracts and

             negotiations with unions, if any;

          p. Pursuing avoidable transfers and transactions of the Debtor on the Debtor's

             behalf, including, but not limited to, transfers and transactions arising under §

             547, § 548, and § 549 of the Bankruptcy Code;

          q. Rendering advice with respect to general corporate and litigation issues relating to

             the bankruptcy case, including, but not limited to, securities, corporate finance,

             tax, and commercial matters;

          r. Performing such other legal services as may be necessary and appropriate for the

             efficient and economical administration of this bankruptcy case; and

          s. Performing such other legal services set forth in the Engagement Letter executed

             by the Debtor, through its majority owner, Health Acquisition Company, LLC

             ("HAC"), and the Firm as of March 11, 2019 (attached hereto as Exhibit A).




                                                 6
Case 19-00730-5-JNC       Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57              Page 7 of 10




                                 Payment of Fees and Expenses

    12.    The terms of the Debtor's employment of the Firm, agreed to by the Debtor and

 subject to the approval of the Court, are that compensation will be payable to the Firm on an

 hourly basis, plus reimbursement of actual, necessary expenses incurred by the Firm. The

 following attorneys and paralegals are expected to participate in this representation at the

 following hourly rates currently utilized by the Firm for services of this nature, and which are

 subject to increase from time to time:

            Name                               Title                         Hourly Rate
     Rayford K. Adams III                    Member                            $550.00
       Alexander Macia                       Member                            $475.00
        Travis Knobbe                        Counsel                           $425.00
          Eric Gadd                          Member                            $375.00
      P. Corey Bonasso                       Associate                         $225.00
       Lindsay J. Cook                       Associate                         $225.00
     Katherine A. Brewer                     Paralegal                         $115.00
      Christy S. Peterson                    Paralegal                         $115.00


 The Firm will make periodic applications for interim compensation, and, at the completion of the

 case, the Firm will make a final application to the Court for the allowance of final compensation

 to the Firm. In exceptional circumstances, the Firm may request allowance of final fees in the

 case at a premium over the amount normally charged by the Firm.

    13.    In addition, other attorneys and paralegals may be involved as necessary and

 appropriate to represent the Debtor, at comparable or lower hourly rates. The Firm's hourly rates

 are subject to periodic adjustments to reflect economic and other conditions.

    14.    The Firm will maintain detailed records of actual and necessary services, costs, and

 expenses incurred in connection with the legal services described above. These rates are set at a

 level to fairly compensate the Firm for the work of its attorneys and paralegals and to cover fixed

 and routine overhead expenses. In addition, it is the Firm's policy to charge its clients for all

                                                 7
Case 19-00730-5-JNC        Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57                Page 8 of 10




 other expenses incurred in connection with the client's case, and the Firm will charge the Debtor

 for these expenses in a manner and at rates consistent with charges made generally to the Firm's

 other clients, subject to the Local Rules.

    15.     Subject to the Court's approval, the Firm was retained by the Debtor following the

 filing of the involuntary Petition. As of the latest of the Petition Dates for the Hospital Cases, the

 Firm received from HAC, as majority owner of each debtor in the Hospital Cases, a retainer of

 $150,000.00 (which includes the filing fees for the Hospital Cases in the amount of $12,941.00),

 to be applied against the Firm's allowed fees and expenses in the Hospital Cases, as permitted by

 the Court. In the one year period prior to the latest of the Petition Dates for the Hospital Cases,

 the Firm received payment in the amount of $43,234.25 for services and filing expenses in

 contemplation of or in connection with the planning and filing of the Hospital Cases, which was

 paid from the retainer.

                   The Firm's Disclosures Regarding Retention By the Debtor

    16.     To the best of the Debtor's knowledge, neither the Firm nor any of its individual

 members have any connections with the Debtor, its creditors, any other party in interest, or

 their respective attorneys or accountants, except as disclosed in the Affidavit in Support of

 Debtor's Application to Employ Bankruptcy Attorneys (the "Affidavit") attached hereto as

 Exhibit B.

    17.     Upon information and belief, neither the Firm nor any of its individual members

 holds or represents any interest adverse to the Debtor or its estate in the matters upon which

 they are to be engaged, and are each therefore a "disinterested person" within the meaning of

 §§ 101(14), 327(a), and 1107(b) of the Bankruptcy Code.




                                                   8
Case 19-00730-5-JNC         Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57              Page 9 of 10




     18.     The employment of the Firm as the Debtor's attorneys in this bankruptcy case is in the

 best interests of the Debtor, its estate, and its creditors.

                                                  Notice

     19.     The Debtor has provided notice of this Application to all parties receiving notice in

 this case by electronic ECF noticing, to the entities listed on the List of Creditors Holding the

 20 Largest Unsecured Claims filed by the Debtor pursuant to Bankruptcy Rule 1007(d), and to

 all parties known to be affected by this pleading. In light of the nature of the relief requested,

 the Debtor submits that no further notice is necessary.

                                            No Prior Request

     20.     No prior motion for the relief requested herein has been made to this or any other

 court.

           WHEREFORE, the Debtor requests that the Court enter an order, substantially in the

  form submitted herewith, (i) granting the Application and authorizing the Debtor to employ

  the law firm of Spilman Thomas & Battle, PLLC as its bankruptcy counsel pursuant to

  section 327(a) of the Bankruptcy Code on the terms and conditions set forth in this

  Application; and (ii) granting such other relief as the Court deems just and proper.


 Dated: April 4, 2019                             SPILMAN THOMAS & BATTLE, PLLC


                                                  /s/ Rayford K. Adams III
                                                  Rayford K. Adams III (NC Bar No. 8622)
                                                  110 Oakwood Drive, Suite 500
                                                  Winston-Salem, NC 27103
                                                  Telephone: (336) 725-4710
                                                  Facsimile: (336) 725-4476
                                                  Email: tadams@spilmanlaw.com

                                                  Proposed Counsel for Debtor



                                                     9
Case 19-00730-5-JNC      Doc 80 Filed 04/04/19 Entered 04/04/19 10:29:57            Page 10 of
                                          10




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

In Re:
                                                          Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1, LLC,
d/b/a Washington County Hospital,                                 Chapter 11

              Debtor.


                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing DEBTOR’S APPLICATION TO EMPLOY
SPILMAN THOMAS & BATTLE, PLLC AS BANKRUPTCY COUNSEL FOR DEBTOR
was filed electronically in accordance with the local rules and was served upon those listed in
Exhibit C on the date set forth by first class mail or by electronic service through CM/ECF.

Dated: April 4, 3019                        /s/ Rayford K. Adams III
                                           Rayford K. Adams III (NC Bar No. 8622)
                                           SPILMAN THOMAS & BATTLE, PLLC
                                           110 Oakwood Drive, Suite 500
                                           Winston-Salem, North Carolina 27103
                                           Telephone: (336) 725-4710
                                           Facsimile: (336)725-4476
                                           Email: tadams@spilmanlaw.com




                                              10
